Citation Nr: 9922982	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  92-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.  

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  



REMAND

The Board notes that this matter has been remanded by the 
Board on several occasions.  The most recent remand was in 
August 1996.  At that time, and prior to that time, the Board 
directed the RO, amongst other things, to assign a disability 
evaluation for degenerative joint disease of lumbar spine 
that was revealed by a VA X-ray of the lumbar spine in dated 
May 1995.  It was pointed out that all of the veteran's non-
service-connected disabilities, including his lumbar spine 
degenerative joint disease, must be rated.  Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).  

The Board notes, however, that the RO unfortunately has not 
complied with that directive, necessitating another remand to 
the RO.  While the Board regrets the delay in providing the 
veteran with a decision in this case, The United States Court 
of Veterans Claims has held that a remand creates a right in 
the veteran to compliance with the instructions contained 
therein.  Stegal v. West, 11 Vet. App. 268 (1998).  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  This duty includes obtaining complete 
VA examinations when deemed necessary.  Littke v. Derwinski, 
1 Vet.App. 90 (1990).  That duty also includes obtaining 
medical records when deemed helpful.  Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

Although the case was previously remanded by the Board, it 
must be noted that the Court in a number of cases has 
determined that where the record before the Board is 
inadequate, a remand is mandatory rather than permissive.  
Sanders v. Derwinski, 1 Vet.App. 88 (1990); Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  In light of these 
circumstances, the case is REMANDED to the RO for the 
following actions:  

1.  The RO should assign a disability 
rating for the veteran's arthritis of the 
lumbar spine.  Thereafter, the RO should 
readjudicate the veteran's claim for 
pension, giving appropriate consideration 
to the provisions of 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. 
§ 3.321(b)(2), 4.15, and 4.17 (1998).   

2.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.  

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




